                     Case 2:21-mj-00646 Document 1 Filed 04/07/21 Page 1 of 6
                                               Benjamin)                                     #21-035




                Antoine Jordan-Harris                                          21-mj-646
                a/k/a "Antoine Harris"



                     Defendant(s)


                                           CRIMINAL COMPLAINT


                                      October 27, 2020                                         Philadelphia
   Eastern                            Pennsylvania

        Code Section                                                   Offense Description
18 U.S.C. Section 1951(a)                 Robbery which interferes with interstate commerce

18 U.S.C. Section 924(c)(1)                Using, carrying and brandishing a firearm during and in relation to a crime of
                                          violence




        See Attached Affidavit incorporated herein.




                                                                                         /s/ Justin Hines
                                                                                      Complainant’s signature

                                                                              JUSTIN HINES, Special Agent, ATF
                                                                                       Printed name and title




             April 7, 2021                                                           /s/ Mitchell S. Goldberg
                                                                                         Judge’s signature

                             Philadelphia, Pennsylvania                            Hon. Mitchell S. Goldberg
                                                                                       Printed name and title
            Case 2:21-mj-00646 Document 1 Filed 04/07/21 Page 2 of 6




                         AFFIDAVIT OF PROBABLE CAUSE

       I, Justin Hines, being first duly sworn, hereby depose and state as follows:

       1.     I am a Special Agent with the United States Department of Justice, Bureau

of Alcohol, Tobacco, Firearms and Explosives (ATF) and have been so employed since

2015. I am currently assigned to the Philadelphia Crime Gun Enforcement Team

(CGET). Its primary mission is to investigate those individuals and groups that are

engaged in the commission of violent state and federal violations.

       2.     The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit

is intended to show merely that there is sufficient probable cause for the requested arrest

warrant and does not set forth all of my knowledge about this matter.

       3.     As set forth below, there is probable cause to believe that violations of 18

U.S.C. § 1951(a) and 18 U.S.C. § 924(c) have been committed by Antoine JORDAN-

HARRIS, a/k/a “Antoine Harris.”

                                  PROBABLE CAUSE

       4.     On October 27, 2020, at approximately 2:05 a.m., a robber, later identified

as ANTOINE JORDAN-HARRIS, entered the 7-Eleven store located at 2034 Broad

Street in Philadelphia, Pennsylvania with approximately six to seven other unknown

persons. This took place during a period of civil unrest within the city of Philadelphia.

After JORDAN-HARRIS entered the store and looked around for a few minutes, he

produced a baseball bat. He then began to smash a hanging TV display followed by credit
            Case 2:21-mj-00646 Document 1 Filed 04/07/21 Page 3 of 6




card payment key pads, and a hot food display that were located in the front of the store

and near the counter where the cashier clerk was located. Upon the destruction of these

items, JORDAN-HARRIS produced a black pistol, pointed it at the 7-Eleven clerk, and

began counting down from ten in a loud and threatening manner as he demanded money.

The victim clerk M.C., fearing for his life, gave JORDAN-HARRIS approximately $400

from the cash register. Then, JORDAN-HARRIS and the other unknown persons fled the

store with the cash and an unknown amount of stolen merchandise.

       5.     During the commission of this armed robbery, the Temple University

Police Department (TUPD) was watching these events in real time on a university camera

system and dispatched officers to the scene. Upon their arrival, the dispatcher noted that

the robber and others with him had fled to Carlisle Street. In particular, the dispatcher

observed JORDAN-HARRIS enter a car that was the first one in a row of vehicles on that

street. The dispatcher, therefore, directed the officers to that car. When officers arrived on

Carlisle Street, they observed JORDAN-HARRIS in the front passenger seat of a gold

Saturn sedan bearing PA tag 313266PD, that was determined to be a stolen car. The

officers observed JORDAN-HARRIS reaching into the driver’s side of the vehicle. As

the officers approached JORDAN-HARRIS, they observed him with a pistol in his right

hand. The officers immediately ordered JORDAN-HARRIS to show his hands. Instead of

doing so, JORDAN-HARRIS stuffed something under the driver’s seat and then put his

hands in the front pocket of his hooded sweatshirt. JORDAN-HARRIS then pulled what

appeared to be cash from his sweatshirt pocket and stuffed it under the driver’s seat.

                                              2
             Case 2:21-mj-00646 Document 1 Filed 04/07/21 Page 4 of 6




Officers removed JORDAN-HARRIS from the passenger side of the car and placed him

into custody. A SCCY 9mm semi-automatic pistol with an obliterated serial number was

recovered from underneath the seat as well as $427 in cash.

       6.     Meanwhile, TUPD officers had responded to the 7-Eleven store, taking

account of what had happened during the armed robbery and damage done to the store.

They also asked the victim clerk, M.C. if he would be willing to travel with an officer to

determine if he could identify someone who might have been involved in the robbery.

M.C. agreed to view the individual who was in custody to see if he recognized him. Upon

arriving at the scene, M.C. identified JORDAN-HARRIS as the offender of the

aforementioned conduct, by stating affirmatively, “That’s him.” It should be noted that

JORDAN-HARRIS was wearing a distinctive black sweatshirt with white dots and a red

“NASA” logo on it. JORDAN-HARRIS also was wearing a memorable necklace with the

picture of a woman inside of it.

       7.     Upon learning of this robbery, I along with other CGET investigators

initiated an investigation and traveled to the 7-Eleven store. Upon arrival, the store

owner, S.T., provided law enforcement with CCTV footage of the incident and bills of

lading for interstate goods his store receives from out of state. In addition to this, he

pointed out the property that was destroyed earlier that morning. In the CCTV footage,

JORDAN-HARRIS could be seen clearly wearing the distinctive black sweatshirt with

white dots and a red “NASA” logo and memorable necklace described above.



                                               3
             Case 2:21-mj-00646 Document 1 Filed 04/07/21 Page 5 of 6




       8.     I along with members of the CGET then went to the Philadelphia Police

Department, Central Detective Division where JORDAN-HARRIS had been transported

a few hours earlier. JORDAN-HARRIS was observed inside of an interview room,

wearing a black sweatshirt that had been turned inside-out. Investigators requested that he

remove his sweatshirt and turn it right-side out. Once done, the sweatshirt was an exact

match to the one worn by the robber during the commission of the armed robbery of the

7-Eleven on North Broad Street.

       9.     JORDAN-HARRIS was read his rights under Miranda which he waived

both verbally and in a written waiver. JORDAN-HARRIS provided investigators a

lengthy interview. In summary, JORDAN-HARRIS admitted that he had smashed the TV

inside of the 7-Eleven. After further questioning, JORDAN-HARRIS admitted he did rob

the business, with a firearm and took cash from the clerk. JORDAN-HARRIS was shown

still images of CCTV footage of the robbery and JORDAN-HARRIS identified himself in

these images. JORDAN-HARRIS was questioned as to where he fled following the

robbery. JORDAN-HARRIS stated that he had fled to the vehicle where he was arrested

by TUPD.

       10.    Based upon my investigation and familiarity with 7-Eleven, the business

receives and sells items that are manufactured outside of the Commonwealth of

Pennsylvania and is therefore a business that is engaged in interstate commerce. Also, as

a result of the armed robbery of October 27, 2020, the operations of 7-Eleven were



                                             4
             Case 2:21-mj-00646 Document 1 Filed 04/07/21 Page 6 of 6




detrimentally impacted in that its operations were disrupted and delayed as a result of the

robbery.

                                       CONCLUSION
       11.    Based on the foregoing, I believe there is probable cause that JORDAN-

HARRIS committed robbery affecting interstate commerce, in violation of 18 U.S.C. §

1951(a); and using, carrying and brandishing a firearm during and in relation to a crime

of violence, in violation of 18 U.S.C. § 924(c). I respectfully ask that the Court issue a

warrant ordering his arrest for those crimes.

                                                    Respectfully submitted,


                                                     /s/ Justin Hines
                                                    Justin Hines, Special Agent
                                                    Bureau of Alcohol, Tobacco, Firearms
                                                    and Explosives




       Subscribed and sworn to
       before me on April 7, 2021



       /s/ Mitchell S. Goldberg
       Hon. Mitchell S. Goldberg
       UNITED STATES DISTRICT COURT JUDGE




                                                5
